Dismissed and Opinion filed October 3, 2002








Dismissed and Opinion filed October 3, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00876-CV
____________
 
GAYLE ROTHENBERG, M. D., Appellant
 
V.
 
MITRA SHAHBAZ, Appellee
 

 
On
Appeal from the 61st District Court
Harris
County, Texas
Trial
Court Cause No. 99-48731
 

 
M E M O R A N D U M  O P I N I O N
This is an attempted appeal from the trial court=s order denying appellant=s AMotion for Sanctions and Dismissal
with Prejudice of Plaintiff=s Claims@ signed November 16, 2000. 
Appellant=s notice of appeal was filed August 26, 2002.




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new trial,
motion to modify the judgment, motion to reinstate, or request for findings of
fact and conclusion of law.  See Tex. R. App. P. 26.1.  When appellant has filed a timely motion for
new trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law, the notice of appeal must be filed
within ninety days after the date the judgment is signed.  See Tex.
R. App. P. 26.1(a).
In this case, appellant=s notice of appeal was not filed for
more than nine months after the order was signed.  Thus, appellant=s notice of appeal was not filed
timely.  A motion for extension of time
is necessarily implied when a appellant, acting in good faith, files a notice
of appeal beyond the time allowed by rule 26.1, but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of
time.  See Verburgt
v. Dorner, 959 S.W.2d 615, 617-18 9 (1997)
(construing the predecessor to Rule 26). 
However, the appellant must offer a reasonable explanation for failing
to file the notice of appeal in a timely manner.  See Tex.
R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed October 3, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).